Citation Nr: 1718779	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  09-20 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1974.

The Veteran appealed to the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2014, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the electronic record.

In January 2015, the Board remanded this claim for further development. The Board remanded the claim again in February 2016 for further development, to include a new VA examination, which the Veteran was afforded in May 2016. At the same time, the Board denied the Veteran's claims for entitlement to service connection for a back disorder and for a lung/respiratory disorder. The Board finds that there has been substantial compliance with this and the other prior remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's hearing loss is not related to service or any incident of service, and did not manifest within one year of service. 


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred during or aggravated by his active military service, and is not related to any incident of service. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist a Veteran in substantiating a claim for benefits. 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a). More specifically, upon receipt of a complete or substantially complete application, VA must inform the Veteran of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will obtain; (3) and that the Veteran is expected to provide. Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see also 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).

Here, to this end, the Veteran was provided this required notice and information in a November 2006 letter prior to initially adjudicating his claim in the May 2007 rating decision at issue, i.e. in the preferred sequence. Pelegrini, 18 Vet. App. at 120-21. The Veteran has not alleged any notice deficiency during the processing or adjudication of this claim, and certainly has not shown that any such error, even if committed, is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless. Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also 38 C.F.R. § 20.1102.

VA also has a duty to assist the Veteran in fully developing this claim, such as by obtaining all potentially relevant records, and providing an examination or obtaining a medical opinion, when necessary to make a decision on the claim. This additional obligation does not apply if there is no reasonable possibility that the assistance would aid in substantiating the claim. To satisfy this additional obligation, the Veteran's service treatment records (STRs) and service personnel records (SPRs), VA records, and lay statements have been obtained and associated with his file for consideration.

This claim was previously remanded by the Board in January 2015 to provide the Veteran with a new VA examination, to adequately address the Veteran's enlistment and separation examination audiograms. He had the examination in March 2013. The Board found that the examiner who wrote the March 2013 VA examination was only able to find and address the Veteran's December 1980 National Guard enlistment physical, but that the claims file also contained the Veteran's March 1971 enlistment exam and his March 1974 separation exam, which the examiner did not reference. A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order. Stegall v. West, 11 Vet. App. 268, 270-71 (1998). VA's duty to assist includes providing an adequate examination when such an examination is indicated. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the Veteran why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Id. An examination must be based upon consideration of the Veteran's prior medical history and examinations. Stefl, 21 Vet. App. at 123. The Veteran was provided with another VA examination in August 2015 per the remand, and the examiner provided a negative nexus opinion. The examiner noted as part of her rationale that she could not locate the Veteran's entrance exam, making it impossible to determine whether a threshold shift occurred in the Veteran's hearing during service. However, as previously noted by the Board, the entrance exam was indeed available in the Veteran's claims file.

Therefore, the Board remanded the claim again in February 2016 for another VA examination and opinion, specifically to address the Veteran's entrance exam with audiogram results. On remand, the examiner's rationale addressed all three of the Veteran's military service exams: his March 1971 entrance exam, March 1974 separation exam, and December 1980 National Guard enlistment physical six years after active duty discharge. The examiner did not reexamine the Veteran and provide audiogram results as requested. However, as will be discussed below, the Veteran's current hearing loss disability is established, and the additional opinion is responsive to the determinative issue of causation; the opinion contains the required explanatory rationale, which is where most of the probative value of a medical opinion is derived. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). Consequently, the Board finds that there has been substantial compliance with these remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board therefore finds that VA has complied with the Veterans Claims Assistance Act's (VCAA's) notification and assistance requirements, such that the Board may proceed to adjudicating this claim on its merits.

Service-Connection Claim

The Veteran is alleging entitlement to service connection for bilateral hearing loss.

Service connection is granted for disability resulting from disease or injury incurred in, or aggravated by, active military, naval, or air service in the line of duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - which is the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (a)(3), 3.309 (a). In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service. 38 C.F.R. § 3.307 (a). The term "chronic disease" refers to those diseases listed under section 1101 (3) of the statute and section 3.309 (a) of VA regulations. 38 U.S.C.A. § 1101 (3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under 38 C.F.R. § 3.309 (a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question." Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b). In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought." Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time. In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease." Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease. Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed." Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303 (b).

The Board must assess the credibility and weight of all relevant evidence, including both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. When the evidence is in relative equipoise, the Veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must weigh against a claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

In deciding this claim of entitlement to service connection for hearing loss, the Board has reviewed all of the evidence in the record, and has fulfilled its obligation to provide an adequate statement of reasons or bases supporting this decision. See 38 U.S.C.A. § 7104 (d)(1); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail. See id. The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Veteran contends that he has been continuously hard of hearing since service. The Veteran's current bilateral hearing loss has been established by the August 2015 VA examination. For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

During the August 2015 VA audiological evaluation, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
30
40
LEFT
25
30
40
55
55

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear. The diagnosis was sensorineural hearing loss in the right ear, and mixed hearing loss in the left ear. The Veteran has therefore met his burden of showing that he has a current bilateral hearing loss disability for VA purposes. 

During active duty service, the Veteran's STRs were unremarkable for any history, complaints, treatment, findings or diagnosis of hearing loss. The Veteran's March 1971 enlistment exam and his March 1974 separation exam both indicate that his hearing was normal at the time, as does his December 1980 National Guard enlistment physical. The Veteran maintains that during active duty service as a refrigeration and air conditioning specialist, he was exposed to loud aircraft without ear protection while working on the flight line, per his October 2014 hearing testimony.

The only available medical opinions weigh against service connection. In a March 2013 VA examination, the examiner continued to assert that it is less likely than not that any hearing loss that the Veteran did have was incurred, or caused by any incident, during service, based on the rationale that the Veteran's 1980 National Guard enlistment physical found normal hearing in both ears, six years after service. However, the examiner could not find the Veteran's entrance or separation examination.

The Veteran's August 2015 VA examination, as discussed above, established his current hearing loss diagnosis, but also stated that there is less likely than not a causal relationship between the Veteran's service and his current hearing loss disability. The examiner successfully addressed the Veteran's March 1974 separation exam, and explained that once the noise exposure of active duty service was removed, it would no longer have any effect on hearing loss going forward. Furthermore, the Veteran was employed as an HVAC technician after service, potentially exposing him to more noise continuously.

In a May 2016 VA examination, the examiner stated that it is unlikely that any hearing loss developed after service is connected to service, because the Veteran's entrance and separation exams, and National Guard enlistment exam six years after discharge, all indicated normal hearing. As such, the examiner opined that the Veteran's hearing loss is more likely due to civilian noise exposure and/or the aging process. 

The Board places some probative weight on the March 2013 and August 2015 VA opinions, and a great deal of probative weight on the May 2016 VA opinion, as they are competent evidence regarding the etiology of the Veteran's hearing loss. The examiners considered the Veteran's entire history when rendering the unfavorable opinions, including both the documented medical history in the record, as well as the Veteran's private treatment records and lay statements. The opinions are well-reasoned, and based on sound medical principles.

The Veteran's assertion that significant noise exposure during service caused his hearing loss disability is thus the only evidence of record tending to establish this required causal link. He is competent to describe lay-observable symptoms he has experienced over the years, including since the time he incurred any such disorder. In this case, medical evidence establishes that the Veteran has bilateral hearing loss disability as defined by VA regulation, and VA concedes the Veteran was exposed to hazardous noise during his service as a refrigeration and HVAC technician in the U.S. Air Force. Hearing testimony, written statements submitted by the Veteran in support of his claim, and notes of his reports to medical examiners include his assertion that his bilateral hearing loss is due to his noise exposure during his active duty service. The Veteran described exposure to noise from airplane engines while working on the flight line, without the benefit of hearing protection. He essentially claims to have experienced hearing loss since service.

Due to the passage of time, the reported delayed onset of hearing loss by objective measures (six years), and the Veteran's post-service occupation reported as being an HVAC technician, the question of causation extends beyond an immediately observable cause-and-effect relationship. As such, the Veteran is not competent to address etiology in the present case. Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F. 3d at 1377. There is no competent medical evidence of a nexus between any incident during the Veteran's active duty service, and the Veteran's current hearing loss. Moreover, the record does not establish a continuity of hearing loss symptoms. Rather, the objective results of a hearing exam at separation, and another examination six years later, record the Veteran's normal hearing at both times. Although the Veteran seems to contend that his hearing loss was present from the time of the in-service noise which he complained of during his hearing testimony, this is not possible as he clearly had no hearing loss at the time of separation, and he did not receive treatment for hearing loss for many years after service. In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Thus, continuity has not been shown by the clinical record.

Therefore, the Board finds that service connection for the Veteran's bilateral hearing loss must be denied as the preponderance of the evidence is against a finding that the disability is related to active service. Indeed, there is no objective evidence linking the Veteran's current bilateral hearing loss disability to any incident of active service. There is additionally no competent evidence which indicates that the Veteran had hearing loss within one year of active service.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107 (b). However, as there is not an approximate balance of evidence, that rule is not applicable in this case. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
M.H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


